UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                       3/18/2020
CAPITAL ONE FINANCIAL,                                    :
CORPORATION AND CAPITAL ONE                               :
INVESTING, LLC,                                           :
                                                          :     19-cv-11582 (VSB)
                                        Plaintiffs,       :
                                                          :    OPINION & ORDER
                      -against-                           :
                                                          :
JAN HUMMER, et al.,                                       :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On March 18, 2020, I held a hearing and oral argument on Defendant Jan Hummer’s

motion to dismiss the action, and Plaintiffs’ motion for a Preliminary Injunction. For the reasons

stated on the record, it is hereby

        ORDERED that Defendant Hummer’s motion to dismiss is DENIED;

        IT IS FURTHER ORDERED that Plaintiffs’ Cross Motion for a Preliminary Injunction is

GRANTED;

        IT IS FURTHER ORDERED that: (1) FINRA is preliminarily enjoined from

administering arbitration of this dispute against Capital One Investing LLC; and (2) Defendant

Hummer is preliminarily enjoined from pursuing her claims against Capital One Investing LLC

in FINRA arbitration.

          The Clerk of Court is respectfully directed to close the motions at Documents 13 and 22.

SO ORDERED.

Dated: March 18, 2020
       New York, New York
